Citation Nr: 1426325	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  

(The issues of entitlement to service connection for a low back disorder and for a total disability rating for compensation based on individual unemployability (TDIU) prior to October 21, 2009, based upon substitution of the appellant as the claimant following the Veteran's death, are addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1987 and from October 2003 to August 2005, to include service in the Southwest Asia Theatre of Operations.  His death occurred in October 2011.  The appellant in this matter is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The issues on appeal also include claims initiated by the Veteran prior to his death for entitlement to service connection for a low back disorder and to a TDIU, for which the appellant has been substituted by the RO as the claimant following the Veteran's death.  However, because the appellant is not represented by Attorney Worman (representation limited to the issue of dependency and indemnity compensation), those matters are addressed by the Board in a separate appellate decision.  

In May 2014, the appellant's representative submitted additional evidence, with a waiver of consideration of the evidence by the RO.  38 C.F.R. § 20.1304 (2013). 

The issue of the entitlement of the Veteran's daughter, [redacted], to VA death benefits, including accrued benefits, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.VA will notify the appellant if further action is required. 

REMAND

The appellant alleges that service-connected disability of the Veteran was a direct and/or contributory cause of his untimely death.  Two separate certificates of death are of record, each of which was executed by the same certifying physician, but with varying causes of death listed therein.  One such document indicates that the primary cause of death was cardiac failure, due to or as a consequence of cardiac arrest, with posttraumatic stress disorder (PTSD) being identified as a contributory cause of death unrelated to the primary cause.  The other document, with an issuance date of May 2012, shows the primary causes of death to be cardiac failure, due to or as a consequence of hypoxia, an acute severe asthma attack, chronic obstructive pulmonary disease, and asthma; PTSD was again noted to be a significant condition contributing to death.  

At the time of the Veteran's death, service connection had been established for PTSD and secondary major depressive disorder, evaluated as 100 percent disabling from October 2009; status post amputation, resection, and fusion of the right little finger due to shrapnel, evaluated as 10 percent disabling; cervical spine myofascial strain, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; a shrapnel scar of the proximal inline of the right medial thigh, evaluated as 10 percent disabling; vertigo associated with traumatic brain injury, evaluated as 10 percent disabling; and multiple noncompensable disabilities encompassing allergic rhinitis, five distinct shrapnel scars, eczema of the right lower extremity, and constipation associated with traumatic brain injury.  A combined schedular disability evaluation of 100 percent was in effect at the time of the Veteran's death and had remained in effect from October 2009.  

The record reflects that the RO requested a medical opinion relating to the cause of the Veteran's death, which entailed a review of the VA claims folder in October 2012 and entry of a medical opinion largely limited to the question of whether any lung or respiratory disability was present at death, with little or no discussion of the heart or cardiovascular aspects and none regarding the effects of PTSD, which as indicated above was shown by the certificates of death to be an entity contributing to the Veteran's death.  

Further evidentiary development is deemed necessary as to the claim at issue.  Once VA undertakes the effort to provide an examination or opinion when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Recently submitted evidence from the appellant's representative includes a May 2014 medical opinion from a private physician and accompanying literature to the effect that the Veteran's service-connected PTSD and allergic rhinitis "are significant risk factors for the development and aggravation of asthma" and those service-connected disabilities "contributed materially and substantially" to the cause of death; that is, the severe asthma attack.  The accompanying treatise articles have some probative value because they address potential relationships between the Veteran's service-connected disabilities and the cause of death, but do not speak to the particular facts of this case. 

The addendum opinion obtained on remand should address the argument advanced in the May 2014 opinion and accompanying treatises as they relate to the facts of this particular case.  

In addition, it is evident that additional documentary evidence was added to the record following the issuance of the statement of the case in November 2012.  Among that evidence were medical records added to the VA electronic claims file in March 2013.  Interim guidance relating to a change in the law effectuated by the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, is to the effect that RO consideration is not required for evidence submitted by the appellant or his representative where the substantive appeal is received by VA on or after February 2, 2013.  See Veterans Benefits Administration Fast Letter 14-02.  Here, the substantive appeal was received prior to the aforementioned date and, as such, remand to permit the RO to consider the evidence and reference it in a supplemental statement of the case is deemed necessary.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  

It is also evident that the appellant in February 2012 requested a hearing before the RO's decision review officer (DRO) and such proceeding was thereafter scheduled to occur in July 2012.  There is no indication within the record that the appellant withdrew her request for a DRO hearing, nor is there a transcript of record relating to any DRO hearing conducted in July 2012.  What is shown is the report of an informal conference between the appellant and DRO in July 2012, but nothing to indicate that the informal conference was elected by the appellant in lieu of an actual hearing.  Inasmuch as the appellant's request for an RO hearing remains pending to this date, remand is required to afford the appellant her requested hearing.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the appellant in writing through her attorney and ascertain whether she continues to desire a hearing before the RO's DRO as to the matter herein on appeal, and if she continues to seek a DRO hearing, arrange for its conduct.  

2.  Obtain further medical opinion from a VA medical professional as to the likelihood that any direct or contributory cause of the Veteran's death, including but not limited to lung and heart disorders, originated in service or within any applicable presumptive period after service, or was aggravated by any service-connected disability or secondary thereto.  (The compensable service-connected disabilities included PTSD; major depressive disorder; status post amputation, resection, and fusion of the right little finger due to shrapnel; cervical spine myofascial strain; tinnitus; shrapnel scar of the proximal inline of the right medial thigh; vertigo associated with traumatic brain injury; his noncompensable disabilities encompassed allergic rhinitis, five distinct shrapnel scars, eczema of the right lower extremity, and constipation associated with traumatic brain injury).  The Veteran's paper and electronic VA claims folder should be made available to the VA reviewer for use in the study of this case.  

The VA reviewer is requested to offer medical opinions as to the following, providing a complete rationale therefor: 

(a)  What were the primary and contributory causes of the Veteran's death?  

(b)  Is it at least as likely as not (50 percent or greater probability) that any such cause or causes of death had its/their onset during military service rendered by the Veteran or any applicable presumptive period or are otherwise related to service or any inservice event?  This should entail a discussion of the role played by the Veteran's PTSD, which was noted on the certificates of death by the certifying medical professional to have been a significant condition contributing to the Veteran's death, and the mechanism by which his PTSD significantly or materially contributed to producing death.  

In answering (b), the examiner must address the May 2014 private opinion and accompanying medical literature which were submitted to show that PTSD and allergic rhinitis are risk factors for the aggravation of asthma.  

(c)  Is it at least as likely as not (50 percent or greater probability) that any direct or contributory cause of the Veteran's death was aggravated by any service-connected disability or proximately due to or the result thereof?  

The VA reviewer is informed that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, nexus to service or service-connected disablement, or aggravation, as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim. 

3.  Lastly, readjudicate the matter on appeal and if any benefit sought by the appellant is not granted to her satisfaction, provide her with a supplemental statement of the case that includes consideration of all of the evidence of record, including all of the evidence added to the file since entry of the statement of the case in November 2012 and afford her a reasonable period for a response, before returning the case to the Board for further review. 

No action by the appellant is required until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



